response asserting that the petition was procedurally barred and a
                supplemental response arguing that Williams' grounds for relief lacked
                merit. The district court conducted an evidentiary hearing and denied
                Williams' petition on the merits. This appeal followed.
                            The record on appeal does not support the district court's
                finding that the federal district court "remanded this case . . . for
                determination of several issues." Instead, it reveals that the federal
                district court granted Williams' motion to stay her federal action so that
                she could exhaust her claims in the state courts, the federal district court
                expressly stated that it had no opinion "as to whether the circumstances
                presented satisfy the cause and prejudice standard with respect to any
                claim of procedural default," and the federal defenders brought the post-
                conviction habeas petition on Williams' behalf.
                            The district court's order denying Williams' petition does not
                contain factual findings regarding whether procedural default rules
                applied to Williams' petition. "Application of the statutory procedural
                default rules to post-conviction habeas petitions is mandatory."     State v.
                Eighth Judicial Dist. Court (Riker), 121 Nev. 225, 231, 112 P.3d 1070,
                1074 (2005). Given the untimeliness of the petition, see NRS 34.726(1),
                the presumption of prejudice to the State, see NRS 34.800, and the nature
                of Williams' grounds for relief, see NRS 34.810(1)(b), the district court had
                a duty to determine whether any or all of Williams' grounds for relief were
                procedurally barred and its failure to do so was an abuse of discretion. See
                Riker, 121 Nev. at 234, 112 P.3d at 1076. Accordingly, we
                            ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court with instructions to review the
                record and determine the pertinent facts, consider and apply the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                appropriate rules of procedural default to Williams' petition, and issue a
                written order that sets forth, with suitable findings of fact and conclusions
                of law, which grounds, if any, are procedurally barred.'




                                          Hardesty


                 P    CP.4)1.
                Parraguirre
                                                                                       J.



                cc:     Hon. Michelle Leavitt, District Judge
                        Federal Public Defender/Las Vegas
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                       "The fast track statement, response, and reply do not comply with
                the formatting requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because
                they are not double-spaced. We caution counsel for the parties that future
                failure to comply with the applicable rules when filing briefs in this court
                may result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A